Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Rejection of claims under 35 USC 112(b) 12 and 18 set in last office action has been withdrawn in response to amended claims submitted on 08/30/2021.

Response to Arguments

Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive 

Applicant stated “Applicant asserts that Chizeck fails to disclose, at least, “calculating, in response to the first data model touching a second data model of a virtual object, parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object corresponding to the virtual object,” as required by amended independent claim 1. Applicant asserts independent claims 6 and 7 are allowable for reasons similar to independent claim 1”.

Examiner respectfully disagrees:
	
Chizeck teaches calculating, in response to the first data model touching a second data model of a virtual object ([0010], disclosing the computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. The corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. 

Applicant also argued “independent claim 1 requires the effect to a touch to the simulated physical object by the robot to be fed back to the user directly by the robot itself”.

As stated above, Chizeck utilizes a virtual environment to simulate interaction between physical robot and a physical object through analyzing their virtual counterparts and provides haptic feedback to user accordingly ([0010], disclosing the computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. The corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. And computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. Therefore computing device is integral part of the robot. Therefore, user operates a robot and the robot provides haptic feedback to the user when its model touches model of virtual object). 

Hence claim 1 is anticipated by Chizeck, therefore rejection of claims 1, 6, 7 and their respective claims is maintained.

Claim Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 USC 112(b) because:
Line 4 of claim recites “the at least one kind of including at least one of”, it is unclear if the at least one kind of is referring to at least one kind of a parameter recited in line 3 or something different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied in response to, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chizeck (International Publication No. WO2015134391 A1)

For claim 1, Chizeck teaches: A method for robotic programming, comprising: 
receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user ([0010], disclosing a computing device that receives specification of real-world object and determines a virtual fixture corresponding to the real-world object. And a virtual robotic tool that corresponds to robotic tool in real-world environment. The computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. [0034], disclosing the operator can move the virtual fixture and manipulator simultaneously. Therefore computing device takes movement parameters of manipulator i.e. real-world robot to move the virtual robot); 

moving a first data model of a robot, according to the movement parameters ([0037], disclosing sensor fusion techniques can merge sensor data into a common 3D model of an environment that can be updated in real-time, where the common 3D model can be part of a virtual environment that contains virtual fixtures. [0042], disclosing ROV 162 with robotic arms and actuators and sensor systems. Therefore the ROV 162 i.e. real-world robot has sensors and data from those sensors is merged into a 3D model of robot movement); 



sending the parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. Therefore when virtual robot touches virtual object, a haptic feedback is provided to human operator).

For claim 2, Chizeck teaches: The method of claim 1, wherein the calculating of the parameters of the first force ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. As feedback changes based on alignment, it is variable and calculated) includes: 

calculating parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object, the at least one kind of the parameter including at least of: 

parameters of geometry; 
parameters of physical properties; or
 parameters of position ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position).

For claim 3, Chizeck teaches: The method of claim 1, further comprising, 
moving, after a second data model is gripped by the first data model, the second data model together with the first data model ([0010], disclosing the computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. The corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0039], disclosing haptic feedback providing sense of touch to human operator. [0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. As feedback changes based on alignment, it is variable and calculated. [0010], disclosing a computing device that receives specification of real-world object and determines a virtual fixture corresponding to the real-world object. And a virtual robotic tool that corresponds to robotic tool in real-world environment. The computing device provides a virtual environment that is configured for 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment i.e. third model. Alignment is parameter of position. [0039], disclosing haptic feedback providing sense of touch to human operator); and 

sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment i.e. third model. Alignment is parameter of position. [0004], disclosing haptic rendering is the translation of forces in a virtual environment to a physical device that can provide touch-based, a.k.a. haptic, feedback to a user).

For claim 4, Chizeck teaches: The method of claim 1, further comprising, before the first data model touches the second data model, measuring a distance between the first data model 

turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are not in a close proximity of each other i.e. less than a threshold distance, no haptic feedback is provided i.e. force control signal is off. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance).

For claim 5, Chizeck teaches: The method of claim 4, further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. [0039], disclosing haptic feedback providing sense of touch to human operator.[0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be 
turning on the switch ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are in a close proximity of each other i.e. less than a threshold distance, haptic feedback is provided i.e. force control signal is on. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance [0035], disclosing virtual fixtures can provide haptic feedback that feels like aligning the fixture to the subsea equipment. With haptic navigation, the operator can align the tool in front of the equipment before touching and potentially damaging equipment in the environment. Therefore feedback is provided when virtual robot is within a threshold distance of virtual object and before the virtual object is touched by virtual robot); 
calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. When object model is close to robot model, a haptic feedback is provided i.e. fourth force); and 
sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot 

For claim 6, Chizeck teaches: An apparatus for robotic programming, comprising: 
a receiver configured to receive, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user ([0010], disclosing a computing device that receives specification of real-world object and determines a virtual fixture corresponding to the real-world object. And a virtual robotic tool that corresponds to robotic tool in real-world environment. The computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. [0034], disclosing the operator can move the virtual fixture and manipulator simultaneously. Therefore computing device takes movement parameters of manipulator i.e. real-world robot to move the virtual robot. Virtual robot is first data model and virtual fixture is second data model); 

a processor ([0011], disclosing a processor and data storage causing computing device to perform functions), configured to cause the apparatus to

moving a first data model of a robot, according to the movement parameters([0037], disclosing sensor fusion techniques can merge sensor data into a common 3D model of an environment that can be updated in real-time, where the common 3D model can be part of a virtual environment that contains virtual fixtures. [0042], disclosing ROV 162 with robotic arms and actuators and sensor systems. Therefore the ROV 162 i.e. real-world robot has sensors and data from those sensors is merged into a 3D model of robot movement), 

calculate, in response to the first data model touching a second data model of a virtual object ([0010], disclosing the computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. The corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0039], disclosing haptic feedback providing sense of touch to human operator. [0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. As feedback changes based on alignment, it is variable and calculated), parameters of a first force to be fed back to the user for feeling touch by the robot on a physical object corresponding to the virtual object ([0010], disclosing virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0039], disclosing haptic feedback providing sense of touch to human operator. Haptic feedback is the first force parameter); and 

a transmitter, configured to send parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. [0159], disclosing computing device 720a can generate force vectors related to tool 714 and send indications of haptic feedback to computing device 720b. In response to reception of the indications of haptic feedback, computing device 720b can direct haptic interface device 716 to generate haptic feedback in accord with the indications of haptic feedback).

For claim 7, Chizeck teaches: A non-transitory computer-readable storage media storing instructions ([0011], disclosing a processor and data storage causing computing device to perform functions), executable by one or more processors of a computer system, wherein execution of the instructions causes the computer system ([0010], disclosing a computing device to perform functions) to perform at least: 

receiving, from a controller of a robot, movement parameters reflecting movement of the robot manipulated by a user ([0010], disclosing a computing device that receives specification of real-world object and determines a virtual fixture corresponding to the real-world object. And a virtual robotic tool that corresponds to robotic tool in real-world environment. The computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. [0034], disclosing the operator can move the virtual fixture and manipulator simultaneously. Therefore computing device takes movement parameters of manipulator i.e. real-world robot to move the virtual robot); 

moving a first data model of a robot, according to the movement parameters ([0037], disclosing sensor fusion techniques can merge sensor data into a common 3D model of an environment that can be updated in real-time, where the common 3D model can be part of a virtual environment that contains virtual fixtures. [0042], disclosing ROV 162 with robotic arms and actuators and sensor systems. Therefore the ROV 162 i.e. real-world robot has sensors and data from those sensors is merged into a 3D model of robot movement); 



sending parameters of the first force to the controller of the robot, to drive the robot to feed back the first force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. Therefore when virtual robot touches virtual object, a haptic feedback is provided to human operator).

For claim 8, Chizeck teaches: The non-transitory computer-readable storage media of claim 7, wherein execution of the instructions causes the computer system to perform, when calculating parameters of a first force ([0014], disclosing haptic feedback from a virtual fixture 
calculating parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object, the at least kind of parameter including at least one of:

 parameters of geometry; 
parameters of physical properties; or 
parameters of position ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position).

For claim 9, Chizeck teaches: The non-transitory computer-readable storage media of claim 7, wherein execution of the instructions causes the computer system to further perform at least: 

moving, after a second data model is gripped by the first data model, the second data model together with the first data model ([0010], disclosing the computing device provides a virtual environment that is configured for manipulating the robotic tool to operate on the particular real-world object by utilizing the corresponding virtual fixture. The corresponding virtual fixture i.e. second model is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0039], disclosing haptic feedback providing sense of touch to human operator. [0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. As 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is virtually in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment i.e. third model. Alignment is parameter of position. [0039], disclosing haptic feedback providing sense of touch to human operator); and 

sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. [0004], disclosing haptic rendering is the translation of forces in a virtual environment to a physical device that can provide touch-based, a.k.a. haptic, feedback to a user).

For claim 10, Chizeck teaches: The non-transitory computer-readable storage media of claim 7, wherein execution of the instructions causes the computer system to further perform, before the first data model touches the second data model, at least: measuring a distance between the first data model and the second data model ([0010], disclosing corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment, virtual robot is another object in the environment. Alignment is parameter of position. Alignment relationship distance between virtual robot and virtual object because feedback is based on it); and 

turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are not in a close proximity of each other i.e. less than a threshold distance, no haptic feedback is provided i.e. force control signal is off. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance).

For claim 11, Chizeck teaches: The non-transitory computer-readable storage media of claim 10, wherein execution of the instructions causes the computer system to perform, before the first data model touches the second data model and in response to the distance not being 

turning on the switch ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are in a close proximity of each other i.e. less than a threshold distance, haptic feedback is provided i.e. force control signal is on. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance. [0035], disclosing virtual fixtures can provide haptic feedback that feels like aligning the fixture to the subsea equipment. With haptic navigation, the operator can align the tool in front of the equipment before touching and potentially damaging equipment in the environment. Therefore feedback is provided when virtual robot is within a threshold distance of virtual object and before touching the virtual object); 

calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the 

sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are in a close proximity of each other i.e. less than a threshold distance, haptic feedback is provided i.e. force control signal is on).

For claim 12, Chizeck teaches: The method of claim 2, further comprising, 

moving, after the second data model is gripped by the first data model, the second data model together with the first data model ([0010], disclosing a real world object, its corresponding virtual fixture , a real world robotic tool and its corresponding virtual robotic tool. [0034], disclosing virtual fixture can be virtually anchored to a gripper of the manipulator such that the operator can move both the virtual fixture and the manipulator simultaneously. Therefore virtual fixture is moved by manipulator (real robot), and real robot controls virtual robot, hence virtual fixture is in contact with virtual robot, if moved with the virtual robot); 

calculating, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0040], disclosing if the 

sending parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user ([0040], disclosing if the operator tries to move an end-effector too close to a protected zone, he/she will feel resistance as the haptic interface "pushes back". Imposition of protected zones, e.g., using virtual fixtures, can prevent robot end effector contact with undesirable locations, either in the environment or on the ordnance).

For claim 13, Chizeck teaches: The method of claim 2, further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model ([0010], disclosing corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment, virtual robot is another object in the environment. Alignment is parameter of position. Alignment relationship distance between virtual robot and virtual object because feedback is based on it); and

turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are not in a close proximity of each other i.e. less than a threshold distance, no haptic feedback is provided i.e. force control signal is off. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance).

For claim 14, Chizeck teaches: The method of claim 13, further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. [0039], disclosing haptic feedback providing sense of touch to human operator. Therefore when virtual robot is close to virtual object, a specific feedback is provided, hence switch to send the feedback is turned on. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance [0035], disclosing virtual fixtures can provide haptic feedback that feels like aligning the fixture to the subsea equipment. With haptic navigation, the operator can align the tool in front of the equipment before touching and potentially damaging equipment in the environment. 

calculating, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. When object model is close to robot model, a haptic feedback is provided i.e. fourth force); and 

sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are in a close proximity of each other i.e. less than a threshold distance, haptic feedback is provided i.e. force control signal is on).

For claim 15, Chizeck teaches: The method of claim 3, further comprising, before the first data model touches the second data model, measuring a distance between the first data model and the second data model ([0010], disclosing corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment, virtual robot is another object in the environment. Alignment is parameter of position. Alignment 

turning off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are not in a close proximity of each other i.e. less than a threshold distance, no haptic feedback is provided i.e. force control signal is off. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance).

For claim 16, Chizeck teaches: The method of claim 15, further comprising, before the first data model touches the second data model, in response to the distance not being relatively larger than the first distance threshold, turning on the switch ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. [0039], disclosing haptic feedback providing sense of touch to human operator. [0162-0165], disclosing feedback is provided to operator when virtual robot is in partial alignment of virtual fixture and virtual robot is considered to be partially aligned with virtual fixture through surface-orientation and axial-orientation closeness thresholds i.e. threshold distance); 



sending parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are in a close proximity of each other i.e. less than a threshold distance, haptic feedback is provided i.e. force control signal is on).

For claim 17, Chizeck teaches: The apparatus of claim 6, wherein the processor is further configured to cause the apparatus to: 
calculate parameters of the first force according to at least one kind of a parameter of the physical object corresponding to the virtual object ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. As feedback changes based on alignment, it is variable and calculated), the at least one kind of including at least one of: 

parameters of geometry; 
parameters of physical properties; and 
parameters of position ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position).

For claim 18, Chizeck teaches: The apparatus of claim 6, wherein the processor is further configured to cause the apparatus to: 

move, after a second data model is gripped by the first data model, the second data model together with the first data model ([0010], disclosing a real world object, its corresponding virtual fixture , a real world robotic tool and its corresponding virtual robotic tool. [0034], disclosing virtual fixture can be virtually anchored to a gripper of the manipulator such that the operator can move both the virtual fixture and the manipulator simultaneously. Therefore virtual fixture is moved by manipulator (real robot), and real robot controls virtual robot, hence virtual fixture is in contact with virtual robot, when moved with the virtual robot);
 
calculate, in response to detecting interaction between the second data model and a third data model of an environment which the robot is in and the virtual object is simulated in, parameters of a third force to be fed back to the user for feeling interaction between the physical object corresponding to the virtual object and the environment ([0040], disclosing if the operator tries to move an end-effector too close to a protected zone, he/she will feel resistance as the haptic interface "pushes back". Imposition of protected zones, e.g., using virtual fixtures, can prevent robot end effector contact with undesirable locations, either in the environment or on the ordnance. [0004], disclosing haptic rendering is the translation of forces in a virtual environment to a physical device that can provide touch-based, a.k.a. haptic, feedback to a user of the haptic 

send parameters of the third force to the controller of the robot, to drive the robot to feed back the third force to the user ([0040], disclosing if the operator tries to move an end-effector too close to a protected zone, he/she will feel resistance as the haptic interface "pushes back". Imposition of protected zones, e.g., using virtual fixtures, can prevent robot end effector contact with undesirable locations, either in the environment or on the ordnance).

For claim 19, Chizeck teaches: The apparatus of claim 6, wherein the processor is further configured to, before the first data model touches the second data model, cause the apparatus to: 

measure a distance between the first data model and the second data model ([0010], disclosing corresponding virtual fixture is configured to provide haptic feedback based on a position of a virtual robotic tool in the virtual environment. [0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment, virtual robot is another object in the environment. Alignment is parameter of position. Alignment relationship distance between virtual robot and virtual object because feedback is based on it); and 

turn off, in response to the distance being relatively larger than a first distance threshold, a switch for sending parameters of a force to the controller of the robot ([0039], disclosing haptic 

For claim 20, Chizeck teaches: The apparatus of claim 19, wherein the processor is further configured to, before the first data model touches the second data model and in response to the distance not being relatively larger than the first distance threshold ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. [0039], disclosing haptic feedback providing sense of touch to human operator), cause the apparatus to: 

turn on the switch ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are in a close proximity of each other i.e. less than a threshold distance, haptic feedback is provided i.e. force control signal is on); 

calculate, according to the distance, parameters of a fourth force, to be fed back by the robot to the user for feeling the distance ([0014], disclosing haptic feedback from a virtual fixture can change based on alignment between the virtual fixture and one or more objects in the environment. Alignment is parameter of position. When object model is close to robot model, a haptic feedback is provided i.e. fourth force); and 

send parameters of the fourth force to the controller of the robot, to drive the robot to feed back the fourth force to the user ([0039], disclosing haptic feedback providing sense of touch to human operator. Distance between virtual robot and virtual object has to be within a certain threshold to indicate a touch and vice versa. Therefore when virtual models of object and robot are in a close proximity of each other i.e. less than a threshold distance, haptic feedback is provided i.e. force control signal is on).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664